Exhibit 10.38

 

UFP TECHNOLOGIES, INC.

 

1998 EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated on December 14, 2005 to take effect January 1, 2006)

 

 

1. PURPOSE.

 

                The UFP Technologies, Inc. 1998 Employee Stock Purchase Plan
(the “Plan”) is intended to provide a method whereby employees of UFP
Technologies, Inc. (the “Company”) will have an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of the
Company’s $.01 par value common stock (the “Common Stock”).  It is the intention
of the Company to have the Plan qualify as an “employee stock purchase plan”
under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”).  The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that Section of the Code.

 

2. ELIGIBLE EMPLOYEES.

 

                (a)   All persons who are employees of the Company or any of its
participating subsidiaries on or before the first day of the applicable Offering
Period (as defined below) shall be eligible to receive options under this Plan
to purchase the Company’s Common Stock.  In no event may an employee be granted
an option if such employee, immediately after the option is granted, owns stock
possessing five (5%) percent or more of the total combined voting power or value
of all classes of stock of the Company or of its parent corporation or
subsidiary corporation as the terms “parent corporation” and “subsidiary
corporation” are defined in Section 424(e) and (f) of the Code.  For purposes of
determining stock ownership under this paragraph, the rules of Section 424(d) of
the Code shall apply and stock which the employee may purchase under outstanding
options shall be treated as stock owned by the employee.

 

                (b)   For the purpose of this Plan, the term employee shall not
include an employee whose customary employment is for not more than twenty (20)
hours per week or is for not more than five (5) months in any calendar year.

 

3. STOCK SUBJECT TO THE PLAN.

 

                The stock subject to the options granted hereunder shall be
shares of the Company’s authorized but unissued Common Stock or shares of Common
Stock reacquired by the Company, including shares purchased in the open market. 
The aggregate number of shares which may be issued pursuant to the Plan is
400,000, subject to increase or decrease by reason of stock split-ups,
reclassifications, stock dividends, changes in par value and the like.  If the
number of shares of Common Stock

 

 

--------------------------------------------------------------------------------


 

reserved and available for any Offering Period (as defined hereto) is
insufficient to satisfy all purchase requirements for that Offering Period, the
reserved and available shares for that Offering Period shall be apportioned
among participating employees in proportion to their options.

 

4. OFFERING PERIODS AND STOCK OPTIONS.

 

                (a)   Six month periods during which payroll deductions will be
accumulated under the Plan (“Offering Periods”) will commence on January 1 and
July 1 of each year and end on the June 30 or December 31 next following the
commencement date.  The first Offering Period shall commence on July 1, 1998 and
end on December 31, 1998.  Each Offering Period includes only regular pay days
falling within it.  The Offering Commencement Date is the first day of each
Offering Period.  The Exercise Date is the applicable date on which an Offering
Period ends under this Section.

 

                (b)   On each Offering Commencement Date, the Company will grant
to each eligible employee who is then a participant in the Plan an option to
purchase on the Exercise Date at the Option Exercise Price, as provided in this
paragraph (b), that number of full shares of Common Stock reserved for the
purpose of the Plan as his or her accumulated payroll deductions on the Exercise
Date (including any amount carried forward pursuant to Article 8 hereof) will
pay for at the Option Exercise Price; provided that such employee remains
eligible to participate in the Plan throughout such Offering Period.  The Option
Exercise Price for each Offering Period shall be an amount equal to ninety-five
percent (95%) of the fair market value of the Common Stock on the Exercise Date.

 

                (c)   For purposes of this Plan, the term “fair market value” on
any date means, if the Common Stock is listed on a national securities exchange
or is on the National Market List of the National Association of Securities
Dealers Automated Quotation (“NASDAQ”) system, the average of the high and low
sales prices of the Common Stock on such date on such exchange or as reported on
NASDAQ or, if the Common Stock is traded in the over-the-counter securities
market, but not on the National Market List of NASDAQ, the average of the high
and low bid quotations for the Common Stock on such date, each as published in
the WALL STREET JOURNAL.  If no shares of Common Stock are traded on the
Exercise Date, the fair market value will be determined by taking the average of
the fair market values on the immediately preceding and the next following
business days on which shares of Common Stock are traded.

 

                (d)   For purposes of this Plan the term “business day” as used
herein means a day on which there is trading on the NASDAQ or such other
national securities exchange on which the Common Stock is listed.

 

2

--------------------------------------------------------------------------------


 

 

                (e)   No employee shall be granted an option which permits his
rights to purchase Common Stock under the Plan and any similar plans of the
Company or any parent or participating subsidiary corporations to accrue at a
rate which exceeds $25,000 of fair market value of such stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time.  The purpose of the limitation in the preceding
sentence is to comply with and shall be construed in accordance with Section
423(b)(8) of the Code.

 

5. EXERCISE OF OPTION.

 

                Each eligible employee who continues to be a participant in the
Plan on the Exercise Date shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date, plus any amount carried forward
pursuant to Article 8 hereof, will pay for at the Option Exercise Price, but in
no event may an employee purchase shares of Common Stock in excess of 1,500
shares of Common Stock on any Exercise Date.  If a participant is not an
employee on the Exercise Date and throughout an Offering Period, he or she shall
not be entitled to exercise his or her option.  All options issued under the
Plan shall, unless exercised as set forth herein, expire at the end of the
Exercise Date with respect to the Offering Period during which such options were
issued.

 

6. AUTHORIZATION FOR ENTERING PLAN.

 

                (a)   An eligible employee may enter the Plan by filling out,
signing and delivering to the Chief Financial Officer of the Company or his
designee an authorization (“Authorization”):

 

                                (i)            stating the amount to be deducted
regularly from his or her pay;

 

                                (ii)           authorizing the purchase of stock
for him or her in each Offering Period in accordance with the terms of the Plan;

 

                                (iii)          specifying the exact name in
which Common Stock purchased for him or her is to be issued in accordance with
Article 11 hereof; and

 

                                (iv)          at the discretion of the employee
in accordance with Article 14, designating a beneficiary who is to receive any
Common Stock and/or cash in the event of his or her death.

 

3

--------------------------------------------------------------------------------


 

                Such Authorization must be received by the Chief Financial
Officer of the Company or his designee at least ten (10) business days before an
Offering Commencement Date.

 

                (b)  The Company will accumulate and hold for the employee’s
account the amounts deducted from his or her pay.  No interest will be paid
thereon.  Participating employees may not make any separate cash payments into
their account.

 

                (c)   Unless an employee files a new Authorization or withdraws
from the Plan, his or her deductions and purchases under the Authorization he or
she has on file under the Plan will continue as long as the Plan remains in
effect.  An employee may increase or decrease the amount of his or her payroll
deductions as of the next Offering Commencement Date by filling out, signing and
delivering to the Chief Financial Officer of the Company or his designee a new
Authorization.  Such new Authorization must be received by the Chief Financial
Officer of the Company or his designee at least ten (10) business days before
the date of such next Offering Commencement Date.

 

7. ALLOWABLE PAYROLL DEDUCTIONS.

 

                An employee may authorize payroll deductions in any even dollar
amount up to but not more than ten percent (10%) of his or her base pay;
provided, however, that the minimum deduction in respect of any payroll period
shall be one percent (1%) of his or her base pay but in no event less than five
dollars ($5); and provided further that the maximum percentage shall be reduced
to meet the requirements of Section 4(e) hereof.  Base pay means regular
straight-time earnings and, if applicable, commissions, but excluding payments
for overtime, bonuses, and other special payments.

 

8. UNUSED PAYROLL DEDUCTIONS.

 

                Only full shares of Common Stock may be purchased.  Any balance
remaining in an employee’s account after a purchase will be reported to the
employee and will be carried forward to the next Offering Period.  However, in
no event will the amount of the unused payroll deductions carried forward from a
payroll period exceed the Option Exercise Price per share for the immediately
preceding Offering Period.  If for any Offering Period the amount of unused
payroll deductions should exceed the Option Exercise Price per share, the amount
of the excess for any participant shall be refunded to such participant, without
interest.

 

9. CHANGE IN PAYROLL DEDUCTIONS.

 

                Deductions may not be increased or decreased during an Offering
Period.

 

10. WITHDRAWAL FROM THE PLAN.

 

4

--------------------------------------------------------------------------------


 

                (a)   An employee may withdraw from the Plan and withdraw all
but not less than all of the payroll deductions credited to his or her account
under the Plan at any time prior to the Exercise Date by delivering a notice to
the Chief Financial Officer of the Company or his designee (a “Withdrawal
Notice”) in which event the Company will promptly refund without interest the
entire balance of such employee’s deductions not theretofore used to purchase
Common Stock under the Plan.

 

                (b)   If employee withdraws from the Plan, the employee’s rights
under the Plan will be terminated and no further payroll deductions will be
made.  To reenter, such an employee must file a new Authorization at least ten
(10) business days before the next Offering Commencement Date.  Such
Authorization will become effective for the Offering Period that commences on
such Offering Commencement Date.

 

11. ISSUANCE OF STOCK.

 

                 Upon written request, certificates for Common Stock will be
issued and delivered to participants as soon as practicable after each Offering
Period.  Common Stock purchased under the Plan will be issued only in the name
of the employee, or if the employee’s Authorization so specifies, in the name of
the employee and another person of legal age as joint tenants with rights of
survivorship.

 

12. NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS.

 

                An employee’s rights under the Plan are his or hers alone and
may not be transferred or assigned to, or availed of by, any other person.  Any
option granted to an employee may be exercised only by him or her, except as
provided in Article 13 in the event of an employee’s death.

 

13. TERMINATION OF EMPLOYEE’S RIGHTS.

 

                (a)   Except as set forth in the last paragraph of this Article
13, an employee’s rights under the Plan will terminate when he or she ceases to
be an employee because of retirement, resignation, lay-off, discharge, death,
change of status, failure to remain in the customary employ of the Company for
greater than twenty (20) hours per week, or for any other reason.  A Withdrawal
Notice will be considered as having been received from the employee on the day
his or her employment ceases, and all payroll deductions not used to purchase
Common Stock will be refunded.

 

                (b)   If an employee’s payroll deductions are interrupted by any
legal process, a Withdrawal Notice will be considered as having been received
from him or her on the day the interruption occurs.

 

5

--------------------------------------------------------------------------------


 

                (c)   Upon termination of the participating employee’s
employment because of death, the employee’s beneficiary (as defined in Article
14) shall have the right to elect, by written notice given to the Chief
Financial Officer of the Company or his designee prior to the expiration of the
thirty (30) day period commencing with the date of the death of the employee,
either (i) to withdraw, without interest, all of the payroll deductions credited
to the employee’s account under the Plan, or (ii) to exercise the employee’s
option for the purchase of shares of Common Stock on the next Exercise Date
following the date of the employee’s death for the purchase of that number of
full shares of Common Stock reserved for the purpose of the Plan which the
accumulated payroll deductions in the employee’s account at the date of the
employee’s death will purchase at the applicable Option Exercise Price (subject
to the maximum number set forth in Article 5), and any excess in such account
will be returned to said beneficiary.  In the event that no such written notice
of election shall be duly received by the Chief Financial Officer of the Company
or his designee, the beneficiary shall automatically be deemed to have elected
to withdraw the payroll deductions credited to the employee’s account at the
date of the employee’s death and the same will be paid promptly to said
beneficiary, without interest.

 

14. DESIGNATION OF BENEFICIARY.

 

                A participating employee may file a written designation of a
beneficiary who is to receive any Common Stock and/or cash in case of his or her
death.  Such designation of beneficiary may be changed by the employee at any
time by written notice.  Upon the death of a participating employee and upon
receipt by the Company of proof of the identity and existence at the employee’s
death of a beneficiary validly designated by him under the Plan, the Company
shall deliver such Common Stock and/or cash to such beneficiary.  In the event
of the death of a participating employee and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such employee’s
death, the Company shall deliver such Common Stock and/or cash to the executor
or administrator of the estate of the employee, or if, to the knowledge of the
Company, no such executor or administrator has been appointed, the Company, in
the discretion of the Committee, may deliver such Common Stock and/or cash to
the spouse or to any one or more dependents of the employee as the Committee may
designate.  No beneficiary shall, prior to the death of the employee by whom he
or she has been designated, acquire any interest in the Common Stock or cash
credited to the employee under the Plan.

 

15. TERMINATION AND AMENDMENTS TO PLAN.

 

                (a)   The Plan may be terminated at any time by the Company’s
Board of Directors, effective on the next following Exercise Date. 
Notwithstanding the foregoing, it will terminate when all of the shares of
Common Stock reserved for the purposes of the Plan have been purchased.  Upon
such termination or any other termination of the

 

6

--------------------------------------------------------------------------------


 

Plan, all payroll deductions not used to purchase Common Stock will be refunded
without interest.

 

                (b)   The Board of Directors reserves the right to amend the
Plan from time to time in any respect; provided, however, that no amendment
shall be effective without stockholder approval if the amendment would (a)
except as provided in Articles 3, 4, 24 and 25, increase the aggregate number of
shares of Common Stock to be offered under the Plan, or (b) change the class of
employees eligible to receive options under the Plan.

 

16. LIMITATIONS OF SALE OF STOCK PURCHASED UNDER THE PLAN.

 

                Because of certain Federal tax requirements, all employees will
agree by entering the Plan, promptly to give the Company notice of any such
Common Stock disposed of within two years after the Offering Commencement Date
on which the related option was granted showing the number of such shares
disposed of.  The employee assumes the risk of any market fluctuations in the
price of such Common Stock.  Certificates representing shares of Common Stock
purchased under the Plan will bear a legend reflecting the restrictions on
transfer set forth herein.

 

17. COMPANY’S PAYMENT OF EXPENSES RELATED TO PLAN.

 

                The Company will bear all costs of administering and carrying
out the Plan.

 

18. PARTICIPATING SUBSIDIARIES.

 

                The term “participating subsidiaries” shall mean any subsidiary
of the Company which is designated by the Committee (as defined in Article 19)
to participate in the Plan.  The Committee shall have the power to make such
designation before or after the Plan is approved by the stockholders.

 

19. ADMINISTRATION OF THE PLAN.

 

                (a)   The Plan shall be administered by a committee of
“Non-Employee” directors as that term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, appointed by the Board of Directors
of the Company, which shall be the Company’s Compensation Committee (the
“Committee”).  The Committee shall consist of not less than two members of the
Company’s Board of Directors.  The Board of Directors may from time to time
remove members from, or add members to, the Committee.  Vacancies on the
Committee, howsoever caused,  shall be filled by the Board of Directors.  No
member of the Committee shall be eligible to participate in the Plan while
serving as a member of the Committee.

 

7

--------------------------------------------------------------------------------


 

                (b)   The Committee shall select one of its members as chairman,
and shall hold meetings at such times and places as it may determine.  Acts by a
majority of the Committee, or acts reduced to or approved in writing by a
majority of the members of the Committee, shall be the valid acts of the
Committee.

 

                (c)   The interpretation and construction by the Committee of
any provisions of the Plan or of any option granted under it shall be final. 
The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may deem best.  With respect to persons subject to
Section 16 of the Securities and Exchange Act of 1934, as amended, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under said Act.  To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by that Committee.

 

                (d)   Promptly after the end of each Offering Period, the
Committee shall prepare and distribute to each participating employee in the
Plan a report containing the amount of the participating employee’s accumulated
payroll deductions as of the Exercise Date, the Option Exercise Price for such
Offering Period, the number of shares of Common Stock purchased by the
participating employee with the participating employee’s accumulated payroll
deductions, and the amount of any unused payroll deductions either to be carried
forward to the next Offering Period, or returned to the participating employee
without interest.

 

                (e)   No member of the Board of Directors or the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any option granted under it.  The Company shall indemnify each member of
the Board of Directors and the Committee to the fullest extent permitted by law
with respect to any claim, loss, damage or expense (including counsel fees)
arising in connection with their responsibilities under this Plan.

 

 

20. OPTIONEES NOT STOCKHOLDERS.

 

                Neither the granting of an option to an employee nor the
deductions from his or her pay shall constitute such employee a stockholder of
the Company with respect to the shares covered by such option until such shares
have been purchased by and issued to him or her.

 

21. APPLICATION OF FUNDS.

 

                The proceeds received by the Company from the sale of Common
Stock pursuant to options granted under the Plan may be used for any corporate
purposes,

 

8

--------------------------------------------------------------------------------


 

and the Company shall not be obligated to segregate participating employees’
payroll deductions.

 

22. GOVERNMENTAL REGULATION.

 

                (a)   The Company’s obligation to sell and deliver shares of the
Company’s Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such stock.

 

                (b)   In this regard, the Board of Directors may, in its
discretion, require as a condition to the exercise of any option that a
Registration Statement under the Securities Act of 1933, as amended, with
respect to the shares of Common Stock reserved for issuance upon exercise of the
option shall be effective.

 

23. TRANSFERABILITY.

                Neither payroll deductions credited to an employee’s account nor
any rights with regard to the exercise of an option or to receive stock under
the Plan may be assigned, transferred, pledged, or otherwise disposed of in any
way by the employee.  Any such attempted assignment, transfer, pledge, or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Article 10.

 

24. EFFECT OF CHANGES OF COMMON STOCK.

 

                If the Company should subdivide or reclassify the Common Stock
which has been or may be optioned under the Plan, or should declare thereon any
dividend payable in shares of such Common Stock, or should take any other action
of a similar nature affecting such Common Stock, then the number and class of
shares of Common Stock which may thereafter be optioned (in the aggregate and to
any individual participating employee) shall be adjusted accordingly.

 

25. MERGER OR CONSOLIDATION.

 

                If the Company should at any time merge into or consolidate with
another corporation, the Board of Directors may, at its election, either (i)
terminate the Plan and refund without interest the entire balance of each
participating employee’s payroll deductions, or (ii) entitle each participating
employee to receive on the Exercise Date upon the exercise of such option for
each share of Common Stock as to which such option shall be exercised the
securities or property to which a holder of one share of the Common Stock was
entitled upon and at the time of such merger or consolidation, and the Board of
Directors shall take such steps in connection with such merger or consolidation
as the Board of Directors shall deem necessary to assure that the provisions of
this Article 25 shall thereafter be applicable, as nearly as reasonably

 

9

--------------------------------------------------------------------------------


 

possible.  A sale of all or substantially all of the assets of the Company shall
be deemed a merger or consolidation for the foregoing purposes.

 

26. WITHHOLDING OF ADDITIONAL FEDERAL INCOME TAX.

 

                The Company will undertake such withholding in connection with
the Plan as it determines is appropriate, in its sole discretion.

 

* * *

 

10

--------------------------------------------------------------------------------